Citation Nr: 0512468	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This matter initially came to Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO.  

The Board remanded the case for additional development of the 
record in April 2004.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is shown to have been treated for low back 
manifestations in service that resolved without residual 
disability.  

3.  The currently demonstrated chronic lumbar strain with 
degenerative disk disease is not shown to be due to an injury 
or other event of the veteran's service.  



CONCLUSION OF LAW

The veteran's disability manifested by chronic lumbar strain 
with degenerative disk disease is not due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in February 2002, May 2004 and October 2004, 
the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The letters gave notice of what 
evidence the veteran needed to submit and what VA would try 
to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the February 2002 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  The veteran was afforded a VA 
examination in November 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran asserts that he has a current low back disability 
that is due to an injury suffered in service.  

A careful review of the service medical records show that, in 
August 1965, the veteran fell approximately four feet and 
landed on his back.  He had tenderness over L-4 to L-5.  A 
small abrasion was noted.  Neurological examination was 
within normal limits and an X-ray study of his lumbar area 
was negative.  

The veteran was treated for four days before he was returned 
to complete duty.  His range of motion was completely in tact 
and there was no residual muscle stiffness or bony pain.  

In April 1966, the veteran reported to the dispensary with 
complaints of low back pain for one week.  An examination 
showed paravertebral muscle spasm in the lumbar area.  The 
veteran reported feeling much better until he was ordered to 
lift and carry wall lockers.  The examiner treated the 
veteran with heat and proscribed no heavy lifting for two 
weeks. 

At the veteran's May 1966 separation examination, the veteran 
reported the August 1965 back injury, but did not report any 
residuals.  The clinical evaluation of the veteran's spine 
was normal, and the examiner noted that the back trauma 
produced no sequelae.  

In the November 1972 re-enlistment examination for the Army 
Air National Guard, the veteran reported no recurrent back 
pain.  Clinical evaluation of his spine was normal.  

In his August 1977 retention physical, the veteran again 
reported no recurrent back pain.  The clinical evaluation of 
his spine in August 1977 and August 1981 was normal.  

The veteran was afforded a VA spine examination in November 
2004.  The claims folder was reviewed by the examiner who 
noted the veteran's history of a back injury and complaints 
of back pain while in the service.  

The examiner also noted that the low back problems from 1965 
resolved rather promptly after some rest and that X-ray 
studies failed to disclose any evidence of any primary 
problems with the lumbosacral spine in 1966.  

The veteran reported that for the past few years he had some 
increasing episodes of discomfort in his lower back.  He 
stated that it was not associated with trauma, but came and 
went when he got up, sat, walked around, etc.  He had no 
numbness in his lower extremities.  

The veteran also reported that he was involved in a rear-end 
motor vehicle collision three years prior and had some low 
back pain at that time.  He stated that he was laid up for 
maybe two days and then gradually improved.  He denied any 
actual true flare-ups which would lay him up for one or two 
days in a row.  

The veteran indicated that his chronic low back pain started 
about seven or eight years ago and that it has been gradually 
getting worse over the years.  He stated that he had not 
sought any form of treatment, had any X-ray study or taken 
any medical treatment for his back complaints.  

An examination of the lumbar spine revealed a thick layer of 
adipose tissue overlying the lower lumbar area so that it was 
not possible to feel muscle spasm or tightness or to trigger 
off any discomfort by palpation.  

The range of motion of the lumbar spine was that of flexion 
to 65 degrees, extension to 15 degrees, lateral flexion to 25 
degrees on the right and 25 degrees on the left.  

The examiner noted that the veteran weighed in excess of 420 
pounds and stated that it appeared that most of the 
limitation in range of motion was due to obesity.  His 
reflexes were present at the level of the knees.  The 
examiner could not detect reflexes at the level of the 
ankles.  

There were no sensory changes noted at the level of his 
ankles.  Straight leg raising in the sitting position was 
negative to zero degrees of extension on both sides.  Muscle 
testing in the lower extremities revealed 5/5 muscle strength 
in just about all muscle groups.  

The examiner diagnosed chronic lumbar strain with 
degenerative disk disease secondary to massive obesity.  

The examiner opined that there was no indication that the 
veteran's present low back problem was in any way related to 
the episodes of low back pain that he had while serving in 
the military from 1963 to 1966.  



Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

With regard to the elements necessary for a grant of service 
connection, the evidence clearly shows a current disability.  
The veteran currently has a low back disability.  Thus, the 
veteran has satisfied the requirement that there be competent 
evidence of a current disability.  

The service medical records also show that the veteran 
injured his back in service when he fell off a generator in 
August 1965 and experienced back pain when he carried wall 
lockers in April 1966.  

The element that is absent in the veteran's claim is 
competent evidence that his current low back disability is 
related to either injury or other event in service.  

As noted by the VA examiner, the evidence showed the presence 
of chronic lumbar strain with degenerative disk disease, but 
that was attributed the veteran's massive obesity, not to an 
in-service injury.  The separation examination and subsequent 
examinations for the Army Air National Guard show that the 
veteran's in-service back injury had resolved with no 
sequelae.  

Moreover, at the VA examination, the veteran stated that he 
did not begin to experience back pain until about seven or 
eight years ago, more than 30 years after service.  The 
veteran has never been treated for his low back disability.  

The VA examiner opined that there was no indication that the 
current disability is related to an in-service incident.  

The veteran has argued that her current back disability is 
related to an in-service injury.  As a layperson the veteran 
would not be competent to express an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent evidence to support the veteran's 
assertions in this case, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   



ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


